ATTORNEY GRIEVANCE                                  *            IN THE COURT OF APPEALS
COMMISSION OF MARYLAND                                           OF MARYLAND
                                                    *
                                                                 Misc. Docket AG No. 102
                                                    *            September Term, 2013
v.
                                                    *
SCOTT BRIAN BLUMENFELD
                                                    *            Case No. 29751M
                                                                 Circuit Court for Montgomery Co.

*       *       *       *       *       *       *        *       *     *       *       *       *     *

                                                ORDER

        The Court having considered the Joint Petition For Indefinite Suspension By Consent and

Supplement thereto (in which Bar Counsel and Respondent agreed that Respondent violated

Maryland Lawyers’ Rules of Professional Conduct (MLRPC) 1.1, 1.2 (a), 1.3, 1.4 (b), 1.5 (a)-

(b), 1.15 (a) and (c), 5.3 (a)-(c), 5.4(a), and 8.4(a) and (d), as well as Rule 16-606.1), filed in the

above entitled case, it is this 17th    day of July, 2014

        ORDERED, by the Court of Appeals of Maryland that Scott Brian Blumenfeld be, and

he is hereby, suspended indefinitely by consent from the practice of law in the State of Maryland,

such suspension to become effective sixty (60) days from the date of this Order, with the right to

apply for reinstatement no earlier than six (6) months after the effective date of this suspension;

and it is further

        ORDERED, that the sixty (60) days prior to effective date of the indefinite suspension

shall be used by Mr. Blumenfeld exclusively to conclude ongoing client matters and to take steps

necessary to protect the interest of his clients; and it is further

        ORDERED, that the Respondent will undertake no new matters and/or provide legal

advice to new clients during this sixty (60) day period; and it is further
       ORDERED, that sixty (60) days from the date of entry of this Order, the Clerk of this

Court shall remove the name of Scott Brian Blumenfeld, from the register of attorneys of the

Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of

all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).




                                                      /s/ Glenn T. Harrell, Jr.
                                                     Senior Judge